Citation Nr: 0307250	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  95-30 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a right foot disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Air Force from 
October 1968 to November 1979.  This case originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana that, in 
part, denied the appellant's claims of entitlement to an 
increased rating for right and left foot disabilities.  The 
Board most recently remanded the case to the RO in August 
2000 for additional development; the RO has now returned the 
case to the Board for appellate review.

The Board notes that the 10 percent ratings at issue in this 
case have been in effect since the grant of service 
connection.  As such, the guidance of Fenderson v. West, 12 
Vet. App. 119 (1999) is for application.  The Board has 
therefore listed the issues as ones of an increased initial 
rating on the title page.

In August 1997, a Travel Board hearing was held at the RO 
before the undersigned, who is the Board Member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b).  A 
transcript of that hearing has been associated with the 
claims file.  

The Board notes that the appellant's DD 214 reflects service 
in Vietnam and that VA medical records dated in August 2000 
indicate a diagnosis of Type II diabetes.  The matter is 
referred to the RO for appropriate action.




FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate the increased rating claim.

2.  The appellant's right foot disability currently is 
manifested by subjective complaints of severe pain, aching 
swelling and spasms and objective medical findings of pes 
planus on weight-bearing, no particular angulation of the 
foot with Achilles tendon, mild claw toeing of the second, 
third and fourth toes, spurring of the dorsal surface of the 
tarsal bones and the inferior surface of the calcaneous and 
barely detectable surgical scars.

3.  The appellant's left foot disability currently is 
manifested by subjective complaints of severe pain, aching 
swelling and spasms and objective medical findings of pes 
planus on weight-bearing, no particular angulation of the 
foot with Achilles tendon, mild claw toeing of the second, 
third and fourth toes that is slightly more than that on the 
right, spurring of the dorsal surface of the tarsal bones and 
the inferior surface of the calcaneous and barely detectable 
surgical scars.  

4.  The appellant uses shoes with inserts.

5.  The appellant's bilateral foot disability is not shown to 
produce all toes bending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia and marked tenderness under metatarsal heads.

6.  The appellant's bilateral foot disability is not shown to 
produce marked deformity, pain on manipulation and use 
accentuated, swelling on use, or characteristic callosities.

7.  A moderately severe right or left foot injury has not 
been demonstrated.

8.  The disability pictures caused by the right and left foot 
disabilities are not so unusual as to render the application 
of the regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a right foot disability have not been met on 
either a schedular or an extraschedular basis.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) ((codified as amended at 38 C.F.R 
§§ 3.102, 3.159 and 3.326(a) (2002)); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5276, 5278, 5284 (2002); Fenderson v. West 
12 Vet. App. 119 (1999).

2.  The criteria for an initial evaluation in excess of 10 
percent for a left foot disability have not been met on 
either a schedular or an extraschedular basis.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) ((codified as amended at 38 C.F.R 
§§ 3.102, 3.159 and 3.326(a) (2002)); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5276, 5278, 5284 (2002); Fenderson v. West 
12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
denies the appellant's claims for an initial evaluation in 
excess of the currently assigned 10 percent evaluation for 
each foot disability.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that each foot disability is more 
severe than the current evaluation reflects.  He maintains 
that his condition warrants an evaluation in excess of the 
currently assigned 10 percent for each foot.  He testified at 
his August 1997 Travel Board hearing that the condition of 
his feet interfered with walking, working and sleeping.  See 
Hearing Transcript p. 7.  The appellant further testified 
that his feet were in constant pain, that he had to take pain 
medication, that he was unable to run or to step up and that 
he would fall going up stairs and walking on level ground.  
See Hearing Transcript pp. 8-11.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) held that the 
described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which provided that a veteran may not be rated separately for 
the described conditions.  The Court held that the conditions 
were to be rated separately under 38 C.F.R. § 4.25, unless 
they constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  The 
critical element cited was "that none of the symptomatology 
for any one of those three conditions [was] duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  Id. at 262.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The most current evidence of the 
present level of disability is found in the reports of 
appellant's VA outpatient and inpatient treatment dated 
between June 1998 and December 2000; the reports of the VA 
medical examinations of the appellant's feet conducted in 
April 1994, May 1997, May 1999, and October 2002; the 
appellant's testimony at his August1997 Travel Board hearing; 
and various written statements submitted by the appellant and 
his representative.

Review of the VA outpatient treatment records reveals that 
the appellant was treated in August 1997 for an infected 
right great toe.  In September 1997, he was seen in the 
podiatry clinic and received a recommendation for 
accommodative shoes.  In June 1998, calluses were observed on 
the great toe and second toe of the left foot.  High top 
shoes with large toe box and custom-molded insoles were 
prescribed.  In May 1999, the appellant was seen in the 
podiatry clinic for diabetic foot care.  Accommodative 
inserts were recommended.  In October 2000, the appellant 
complained of right knee pain and a possible problem with his 
gait was noted; he was referred for new shoes and to have 
custom inserts made for the new shoes to prevent excess 
pronation of the feet, especially the right.  The appellant 
demonstrated two degrees of right ankle dorsiflexion and 14 
degrees of left ankle dorsiflexion.  When seen later that 
same month, the appellant stated that the arch supports in 
his shoes felt good.  

The appellant underwent a VA foot examination in April 1994; 
he reported that he was unable to do anything with his toes.  
He walked very slowly down the hall and used a metal cane.  
On physical examination, plantar flexion was 30 degrees and 
dorsiflexion was zero.  Radiographic examination revealed 
minimal hypertrophic spurring and calcaneal spurring of both 
feet without fracture, dislocation or other pathology.  The 
clinical impression was early osteoarthritis of both feet.

The appellant underwent another VA foot examination in May 
1997; the examiner noted that the appellant was able to walk 
with shoes without problems and that he no longer needed a 
reinforcing bar.  Radiographic examination revealed a large 
posterior calcaneal spur on each foot.  

The appellant subsequently underwent another VA foot 
examination in May 1999; he reported that the pain in his 
feet was more or less constant.  On physical examination, 
there was no joint swelling, redness, tenderness or 
inflammation.  The appellant was noted to have functional 
loss with limitation of motion due to pain.  Radiographic 
examination revealed narrowing of the interphalangeal joints, 
spurring of the dorsal surface of the tarsal bones and 
spurring of the inferior surface of the calcaneous.  The 
examiner rendered a diagnosis of arthritis of the feet.

The appellant most recently underwent a VA foot examination 
in October 2000; the examiner reviewed the claims file.  The 
appellant complained of pain, aching and spasms in both feet; 
he also reported that they sometimes swelled and that he 
occasionally had heat and redness in both feet.  He said that 
he took pain medication and anti-inflammatory agents.  The 
examiner noted that the appellant was currently having braces 
made for the feet and ankles and that he wore a shoe insert 
bilaterally.  On physical examination, the examiner noted pes 
planus on weight-bearing bilaterally.  There was no 
particular angulation of the foot with Achilles tendon on 
either side.  There was mild claw toeing of the second, third 
and fourth toes of each foot, but it was slightly more on the 
left.  The examiner stated that the surgical scars were 
barely detectable, nontender and without abnormalities.  
Plantar flexion of both feet was fairly strong.  The 
appellant demonstrated less strength on dorsiflexion of the 
right foot at the ankle than the left. Radiographic 
examination revealed bilateral pes planus and bilateral heel 
spurs.  Photographs of the appellant's feet were taken and 
associated with the claims file.  The examiner rendered a 
diagnosis of residual claw toe deformity that is mild.

It is initially noted that the appellant appealed the initial 
10 percent rating that was assigned to each foot disability 
after service connection was granted.  The Court held, in 
Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In that regard, the Board notes that the 10 percent ratings 
at issue in this case have been in effect since the grant of 
service connection effective in March 1994.  Therefore, the 
Board concludes that, for the entire time period in question, 
the RO considered the rating for each foot disability in 
issue to be proper.  The issues before the Board then are 
taken to include whether there is any basis for staged 
ratings at any pertinent time, to include whether a current 
increase is in order.  For the denial below, the Board finds 
that the appellant has not demonstrated entitlement to an 
evaluation in excess of ten percent for either foot at any 
time.

The appellant's foot disabilities have been evaluated under 
Diagnostic Code 5003.  For disabilities involving 
substantiated presence of degenerative or traumatic 
arthritis, Diagnostic Codes 5010- 5003 provide that arthritis 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, and that limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When the rating 
based on limitation of motion is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating for each 
major joint or group of minor joints affected by limitation 
of motion should be assigned; the 10 percent rating is not to 
be combined with, nor added to, Diagnostic Code 5003.  In the 
absence of limitation of motion, a 20 percent rating will be 
assigned if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations; a 10 percent rating 
will be assigned if there is X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement's of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  In this case, 
there is no clinical evidence of incapacitating exacerbations 
of the arthritis in either foot.

There are a number of Diagnostic Codes specifically 
pertaining to the feet.  Diagnostic Code 5276, flatfoot, 
acquired, provides that moderate symptoms with weight-bearing 
line over or medial to great toe, inward bowing of the 
tendoachillis, pain on manipulation and use of the feet, 
bilateral or unilateral is to be rated at 10 percent.  Severe 
symptoms with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities is to be rated at 20 percent for unilateral; 
bilateral is to be rated at 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

Acquired claw foot, with all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right angle, shortened 
plantar fascia, and marked tenderness under metatarsal heads 
is entitled to a 30 percent evaluation for bilateral pes 
cavus and a 20 percent evaluation for unilateral pes cavus.  
Acquired claw foot, with great toe dorsiflexed, some 
limitation of dorsiflexion at ankle, definite tenderness 
under metatarsal heads is entitled to a 10 percent evaluation 
for bilateral or unilateral pes cavus.  38 C.F.R. § 4.71a, 
Diagnostic Code 5278. 

Under Diagnostic Code 5284, a 10 percent evaluation may be 
assigned for moderate foot injuries.  A 20 percent evaluation 
requires moderately severe foot injuries and a 30 percent 
evaluation requires severe foot injuries.  A 40 percent 
evaluation may be assigned for actual loss of use of the 
foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The clinical evidence of record does not show that the 
appellant suffers from objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities such that an increased evaluation would be 
warranted under Diagnostic Code 5276.  Nor has the appellant 
demonstrated all toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads.  There 
is no clinical evidence tending to show that the appellant 
has the equivalent of a severe foot injury or that he has 
suffered the loss of use of either foot.  Furthermore, the 
October 2000 photographs of the appellant's feet do not 
demonstrate such findings.

Other factors to consider are the degree of limitation of 
motion that the appellant has and the degree of pain he has.  
With increasing levels of pain, concomitantly increasing 
degrees of muscle spasm, weakness, atrophy, inability to 
function, and the like, are expected.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  In this case, chronic pain was reported; 
however, no muscle atrophy or weakness has been demonstrated 
and there is no clinical evidence of any muscle spasm.  
Recent objective medical evidence did show findings of 
limitation of motion and complaints of pain.

Consideration has also been given to the possibility of the 
assignment of a separate rating for the right and left foot 
surgical scars.  In this case, the presence of a tender or 
painful scar has not been demonstrated and, in fact, the 
scars are barely discernable being very small in size.  None 
of the VA examinations showed that the scars on the 
appellant's feet had any complications.  Furthermore, the 
right and left foot scarring has not been demonstrated to be 
poorly nourished with repeated ulceration.  In addition, 
limitation of function because of scar has not been shown.  
Consequently, a separate rating for the appellant's right or 
left foot scarring cannot be awarded.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805.

The Board finds, therefore, that a rating of 10 percent is 
warranted for the demonstrated functional loss in the right 
foot and in the left foot pursuant to Diagnostic Code 5003, 
as well as 38 C.F.R. §§ 4.40, 4.45 and 4.59.  However, the 
Board can find no basis under Diagnostic Code 5003, or any 
other Diagnostic Code, to grant the appellant an evaluation 
in excess of 10 percent for each foot disability.  Hence, the 
evidence supports no more than a schedular rating of 10 
percent for the right foot pathology and 10 percent for the 
left foot pathology.

Notwithstanding the above discussion, a rating in excess of 
that currently assigned for any of the disabilities at issue 
may be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  Because the RO 
considered the applicability of that regulatory provision 
during the current appellate process, the Board has 
jurisdiction to consider it in its deliberations.  See 
VAOPGCPREC 6-96 (August 16, 1996).

The Board finds no evidence that the appellant's right or 
left foot disability presented such an unusual or exceptional 
disability picture at any time so as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  It is undisputed that the appellant's 
symptoms could have an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Indeed, the 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 C.F.R. 
§ 4.1.  

The Board finds that the schedular 10 percent evaluations in 
this case were not inadequate.  As discussed above, the 
diagnostic codes provide for higher ratings of foot 
disability, but the required manifestations have not been 
shown in this case.  The Board further finds no evidence of 
an exceptional disability picture in this case.  There is no 
evidence of record to indicate that the appellant required 
any hospitalization for either foot or that he required 
frequent treatment.  Moreover, there is no evidence of record 
that would render impractical the application of the regular 
schedular standards.  Consequently, the Board concludes that 
the assignment of an extraschedular rating is not warranted 
in this case.

Because this is an appeal from the initial ratings for the 
right and left foot disabilities, the Board has considered 
whether a "staged" rating is appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this instance, the 
record does not show varying levels of disability and, 
therefore, does not support the assignment of a staged rating 
for either foot.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's two 
initial rating claims denied here.  Since the preponderance 
of the evidence is against this low back increased rating 
claim, the benefit of the doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  
Instead, the provisions of 38 C.F.R. § 4.7 apply, and mandate 
the assignment of the ratings indicated, as the degree of 
disability more nearly approximates the 10 percent ratings 
currently assigned than any higher rating.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
July 1995 Statement of the Case (SOC), the December 2002 
Supplemental Statement of the Case (SSOC) and the January 
1999 and August 2000 Board decisions and remands.  He was 
informed by these documents that the evidence of record 
indicated that his foot symptomatology did not more closely 
approximate a higher evaluation.  In addition, in a letter 
sent in December 2002, the RO informed the appellant about 
the provisions of the VCAA.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was afforded a Travel 
Board hearing and VA foot examinations.  In addition, in a 
letter sent in October 2000, the RO asked the appellant to 
identify all treatment providers for his bilateral foot 
condition.  The appellant notified the RO that he had been 
treated at the Barksdale Air Force Base between 1997 and 
2001.  

Under the VCAA VA has a duty to assist a claimant by 
obtaining relevant records adequately identified by the 
claimant.  In the case of records in the custody of a Federal 
department or agency, VA must continue its efforts to obtain 
those records until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(1), (3).  Here, pertinent post-service 
medical records dated from 1997 to 2001 from the Barksdale 
Air Force Base are not associated with the claims file.  A 
Board remand has sought those records.  Those records were 
not been discovered during the searches conducted pursuant to 
the Board remand.  In August 2002, and in February 2003, the 
RO received written notification that the patient records in 
question were unable to be retrieved.  The RO made multiple 
attempts between August 2000 and September 2002 to locate the 
missing medical records.  It appears that the RO has gone to 
all known potential sources, including the appellant, for the 
missing information, and has been unsuccessful.  At this 
point it is reasonably certain that further efforts to obtain 
the missing records would be futile.  Therefore, there is no 
indication that additional relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the increased initial rating 
claims at issue in the instant case have been properly 
developed.  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  

Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation, the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, neither the 
appellant nor his representative has asserted that the case 
requires further development or action under VCAA or the 
implementing regulations.


ORDER

An initial evaluation in excess of 10 percent is not 
warranted for the right foot disability or the left foot 
disability.



		
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

